Citation Nr: 0434009	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  95-29 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left eye injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1973.

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1995 and August 1995 rating decisions of 
the Fargo, North Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Following the issuance 
of a statement of the case, the veteran perfected his appeal 
with the submission of a substantive appeal (VA Form 9) in 
October 1995.

The case is currently under the regional office jurisdiction 
of VA's Detroit, Michigan, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.

Issue not on appeal

In November 1997, the veteran filed a claim of entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  Review of his claims file does not indicate 
that this claim has been adjudicated.  Accordingly, this 
matter is not within the jurisdiction of the Board and will 
be addressed no further herein; rather, it is referred to the 
Detroit RO for action as appropriate.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. § 7105, a 
NOD initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA).  


REMAND

As noted above, the veteran is seeking entitlement to service 
connection for left eye injury residuals.  After having 
reviewed the VA claims folder, the Board believes that a 
remand of this issue is necessary.

In particular, the Board notes that certain evidence, to 
include various VA and private medical records, that were 
associated with the veteran's claims file subsequent to the 
issuance of the most recent supplemental statement of the 
case (SSOC) in July 2003, has not been considered by the RO.  
There is no indication that either the veteran or his 
representative, acting on his behalf, has waived regional 
office consideration of this evidence.  Due process requires 
that this evidence be considered by the RO prior to further 
review of the veteran's claim.  See DAV v. Principi, 327 F. 
3d. 1339 (Fed. Cir. 2003) (additional evidence not reviewed 
by the agency of original jurisdiction requires remanding of 
case to the agency of original jurisdiction for initial 
consideration). 

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

Following any other development deemed 
appropriate, VBA should readjudicate the 
issue of entitlement to service 
connection for left eye injury residuals, 
taking into consideration the 
additionally submitted evidence.  If the 
decision remains unfavorable to the 
veteran, a Supplemental Statement of the 
Case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




